Citation Nr: 0602365	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a generalized 
anxiety disorder.

2.  Entitlement to service connection for residuals of a 
right hand injury.



REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1940 to June 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2001 and March 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In a May 2001 rating decision, the RO denied 
the veteran's claims for service connection for a generalized 
anxiety disorder and residuals of a right hand injury.  He 
appealed that decision and filed an additional claim for 
service connection for PTSD, which the RO also denied in the 
March 2003 rating decision.  In August 2003, the RO issued a 
statement of the case (SOC) addressing all three claims and, 
in September 2003, he filed a substantive appeal (VA Form 9).  
Per his request, a hearing before the Board was scheduled in 
December 2004, but he failed to appear for it.  He has not 
explained his absence or requested to reschedule his hearing.  
Other records also show he previously had failed to appear 
for his RO hearings scheduled for May and August 2003.  Thus, 
his appeal will be processed as if he withdrew his hearing 
request.  38 C.F.R. § 20.704(d) (2005).

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision as to 
the veteran's claims for service connection for a generalized 
anxiety disorder and residuals of a right hand injury, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
him if further action is required on his part.  The Board 
will go ahead and decide his claim for PTSD.




FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have PTSD.  


CONCLUSION OF LAW

The veteran does not currently have PTSD that is a residual 
of a disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, the 
veteran was provided with VCAA notice relating to his claim 
for service connection for PTSD in July 2002 - before the 
RO's initial decision in March 2003.  So this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II.  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The July 2002 VCAA notice provided the veteran with notice of 
the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA treatment records.  
In addition, a PTSD Questionnaire was enclosed with the July 
2002 VCAA letter, and he was asked to fill it out and return 
it to the RO.  He did not respond, and has not otherwise 
indicated he has any additional information or evidence to 
submit or which needs to be obtained.  In addition, a VA 
examination was scheduled in December 2002.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although scheduled, 
he declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. at 519.  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)


Legal Analysis

The veteran's SMRs and VA treatment records are negative for 
a diagnosis of PTSD.  The report of the December 2002 VA 
examination indicates he complained that he was wrongly 
persecuted for impregnating a local girl during his military 
service, which he said resulted in anxiety.  He reported 
experiencing anxiety attacks four or five times in his life.  
After reviewing the claims file, the VA examiner diagnosed 
him with a "generalized anxiety disorder, by history only, 
currently not active or observable (not service-connected)" 
with a note to rule out chronic alcohol abuse.  The examiner 
further stated:

There is absolutely no evidence to justify a 
diagnosis of PTSD, either with respect to the 
stressor information provided nor with regard to 
the symptom pattern reported, using DSM-IV as the 
guide.

In sum, there is no medical evidence, from VA or elsewhere, 
that the veteran currently has PTSD.  And without competent 
medical evidence confirming he currently has PTSD and 
linking it to his military service - and, in particular, to 
an objectively confirmed stressful event in service, he has 
no valid claim.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
See, too, Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or 
she has that disability and that there is 'a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

For these reasons, the claim for service connection for PTSD 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.


REMAND

With regard to the veteran's claims for service connection 
for a generalized anxiety disorder and residuals of a right 
hand injury, insufficient steps were taken by the RO to 
comply with the VCAA and its implementing regulations.  In 
particular, the RO failed to provide VCAA notice concerning 
these claims.  So a remand is necessary to ensure he is 
provided with the requisite notice.

Accordingly, these claims are remanded to the RO (via the 
AMC) for the following development and consideration:

1.  Prior to making any further 
determination on the merits of the claims 
for a generalized anxiety disorder and 
for residuals of a right hand injury, 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and 
(c)(2), are fully complied with and 
satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
these claims; (2) inform the claimant 
about the information and evidence that 
VA will seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in the 
claimant's possession that pertains to 
these claims.  Pelegrini II, 18 Vet. App. 
at 120-121.  This new "fourth element" 
of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's 
claims for a generalized anxiety disorder 
and for residuals of a right hand injury 
in light of the additional evidence 
obtained.  If these claims are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning these claims to 
the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


